PER CURIAM
Defendant appeals his conviction for burglary in the first degree, ORS 164.225, and challenges only the sentence imposed. The court sentenced defendant to 20 years imprisonment as a dangerous offender, ORS 161.725, with a six-year minimum term under ORS 137.635. The state concedes that the court had authority to sentence defendant under ORS 137.635 or under the dangerous offender statute, but not both. We accept that concession. State v. Serhienko, 111 Or App 604, 826 P2d 114 (1992).
Conviction affirmed; remanded for resentencing.